                             Case 19-11626-KG               Doc 92       Filed 07/24/19          Page 1 of 3
 Information to identify the cases:
Debtors: PES Holdings, LLC, et al.                                                                                          EIN: XX-XXXXXXX

United States Bankruptcy Court District of Delaware

Case Number: 19-11626 (KG) (Jointly Administered)                                     Date cases filed for chapter 11: July 21, 2019

Official Form 309F (For Corporations or Partnerships)

Notice of Chapter 11 Bankruptcy Cases                                                                                                   12/17


For the debtors listed above, cases have been filed under chapter 11 of the Bankruptcy Code. An order for relief has been entered.

This notice has important information about the cases for creditors, debtors, and trustees, including information about the meeting of
creditors and deadlines. Read all pages carefully.

The filing of the cases imposed an automatic stay against most collection activities. This means that creditors generally may not take
action to collect debts from the debtors or the debtors’ property. For example, while the stay is in effect, creditors cannot sue, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from the debtors by mail,
phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees.

Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from
discharge may be required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below
for more information.)

To protect your rights, consult an attorney. All documents filed in the cases may be inspected at the bankruptcy clerk's office at the
address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov) or at the website maintained by
the Debtors’ noticing and claims agent, Omni Management Group, Inc. (“Omni”), at https://www.omnimgt.com/PESHoldings2019.

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the cases.

Valid Picture ID is required for access to the J. Caleb Boggs Federal Building. Additionally, Debtor(s) must also present photo
ID plus original verification of his/her social security number to the Bankruptcy Trustee. If you do not have a photo ID and/or
original verification of your social security number, please contact the Office of the United States Trustee's (302−573−6491).

1.   Full Name of Each Debtor:

         Jointly Administered Cases


                            DEBTOR                               ADDRESS                     CASE NO.               EIN #
                                                                               th
                                                       1735 Market Street, 11 Floor,
               PES Holdings, LLC                                                              19-11626          XX-XXXXXXX
                                                       Philadelphia PA 19103

                                                       1735 Market Street, 11th Floor,
               North Yard GP, LLC                                                             19-11627          XX-XXXXXXX
                                                       Philadelphia PA 19103

                                                       1735 Market Street, 11th Floor,
               North Yard Logistics, L.P.                                                     19-11628          XX-XXXXXXX
                                                       Philadelphia PA 19103

                                                       1735 Market Street, 11th Floor,
               PES Administrative Services, LLC                                               19-11629          XX-XXXXXXX
                                                       Philadelphia PA 19103

                                                       1735 Market Street, 11th Floor,
               PES Energy Inc.                                                                19-11630          XX-XXXXXXX
                                                       Philadelphia PA 19103

                                                       1735 Market Street, 11th Floor,
               PES Intermediate, LLC                                                          19-11631          XX-XXXXXXX
                                                       Philadelphia PA 19103

                                                       1735 Market Street, 11th Floor,
               PES Ultimate Holdings, LLC                                                     19-11632          XX-XXXXXXX
                                                       Philadelphia PA 19103

     Official Form 309F (For Corporations or Partnerships)                                        Notice of Chapter 11 Bankruptcy Cases
                            Case 19-11626-KG                Doc 92        Filed 07/24/19            Page 2 of 3
Debtor: PES Holdings, LLC, et al.                                                                      Case Number: 19-11626 (KG)

                            DEBTOR                                ADDRESS                     CASE NO.              EIN #
               Philadelphia Energy Solutions            1735 Market Street, 11th Floor,
                                                                                              19-11633            XX-XXXXXXX
               Refining and Marketing LLC               Philadelphia PA 19103



2.   All other names used in the last 8 years:

                      Current Entity Name                                                       Former Names
                       PES Holdings, LLC                                                       PES Holdings LLC
                     North Yard GP, LLC                                                   North Yard GP LLC
                   North Yard Logistics, L.P.                                           North Yard Logistics, LP
               PES Administrative Services, LLC                            PES Blocker, LLC; PES Administrative Services LLC
     Philadelphia Energy Solutions Refining and Marketing
                                                                                       Philadelphia Energy Solutions
                             LLC

3.   Address: See Chart Above
4.   Debtors’ Proposed Counsel

       Edward O. Sassower, P.C.                                                   Laura Davis Jones (DE Bar No. 2436)
       Steven N. Serajeddini (pro hac vice pending)                               James E. O’Neill (DE Bar No. 4042)
       Matthew C. Fagen (pro hac vice pending)                                    Peter J. Keane (DE Bar No. 5503)
       KIRKLAND & ELLIS LLP                                                       Pachulski Stang Ziehl & Jones LLP
       KIRKLAND & ELLIS INTERNATIONAL LLP                                         919 North Market Street 17th Floor.
       601 Lexington Avenue                                                       Wilmington, Delaware 19801
       New York, New York 10022                                                   Telephone:        (302) 652‐4100
       Telephone:       (212) 446‐4800                                            Facsimile:        (302) 652‐4400
       Facsimile:       (212) 446‐4900                                            Email:            ljones@pszjlaw.com
       Email:           edward.sassower@kirkland.com                                                joneill@pszjlaw.com
                        steven.serajeddini@kirkland.com                                             pkeane@pszjlaw.com
                        matthew.fagen@kirkland.com


     Debtors’ Notice and Claims Agent
       Omni Management Group, Inc.
       Telephone: 866-989-6147 (toll free)
       Website: https://www.omnimgt.com/PESHoldings2019
       If you have questions about this notice, please contact Omni via online inquiry through the above website.

5.   Bankruptcy clerk's office

        Documents in these cases may be filed at             824 Market Street, 3rd Floor               Hours open: Monday − Friday
        this address.                                        Wilmington, Delaware 19801                  8:00 AM (ET) − 4:00 PM (ET)
                                                                                                        Contact phone 302−252−2900
        You may inspect all records filed in these
        cases at this office or online at either
        www.pacer.gov or
        http://www.omnimgt.com/PhiladelphiaEnergy

6.   Meeting of creditors

        The debtors’ representative must attend the         September 6, 2019 at 10:00 (ET)                       Location:
        meeting to be questioned under oath.                                                           J. Caleb Boggs Federal Building
                                                            The meeting may be continued or              844 King Street, Room 3209,
        Creditors may attend, but are not required to       adjourned to a later date. If so, the        Wilmington, Delaware 19801
        do so.                                              date will be on the court docket.


7.   Proof of claim deadline

                                   Deadline for filing proof of claim: Not yet set. If a deadline is set, notice will be sent at a
                                   later time.

     Official Form 309F (For Corporations or Partnerships)                                           Notice of Chapter 11 Bankruptcy Case
                            Case 19-11626-KG                  Doc 92       Filed 07/24/19         Page 3 of 3
Debtor: PES Holdings, LLC, et al.                                                                       Case Number: 19-11626 (KG)

                                      A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may
                                      be filed either electronically or as a paper document. For more information on how to file a
                                      Proof of Claim, visit the Delaware Bankruptcy Court's website at:
                                      http://www.deb.uscourts.gov/claims−information, Omni’s website at
                                      http://www.omnimgt.com/PESHoldings2019, or any bankruptcy clerk’s office.
                                      Your claim will be allowed in the amount scheduled unless:

                                               Your claim is designated as disputed, contingent, or unliquidated;
                                               You file a proof of claim in a different amount; or
                                               You receive another notice.

                                      If your claim is not scheduled or if your claim is designated as disputed, contingent, or
                                      unliquidated, you must file a proof of claim or you might not be paid on your claim and you
                                      might be unable to vote on a plan. You may file a proof of claim even if your claim is
                                      scheduled.

                                      You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov or
                                      http://www.omnimgt.com/PESHoldings2019.

                                      Secured creditors retain rights in their collateral regardless of whether they file a proof of
                                      claim. Filing a proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with
                                      consequences a lawyer can explain. For example, a secured creditor who files a proof of claim
                                      may surrender important nonmonetary rights, including the right to a jury trial.

8.   Exception to discharge deadline

     The bankruptcy clerk's office            If § 523(c) applies to your claim and you seek to have it excepted from discharge,
     must receive a complaint and             you must start a judicial proceeding by filing a complaint by the deadline stated
     any required filing fee by the           below.
     following deadline.
                                              Deadline for filing the complaint: To be Determined.

9.   Creditors with a foreign address

     If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to extend the deadlines in
     this notice. Consult an attorney familiar with United States bankruptcy law if you have any questions about your rights in these cases.


10. Filing a Chapter 11 bankruptcy case

     Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the court confirms it. You may
     receive a copy of the plan and a disclosure statement telling you about the plan, and you may have the opportunity to vote on the
     plan. You will receive notice of the date of the confirmation hearing, and you may object to confirmation of the plan and attend the
     confirmation hearing. Unless a trustee is serving, the debtors will remain in possession of their property and may continue to operate
     their business.


11. Discharge of debts

     Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your debt. See 11 U.S.C.
     § 1141(d). A discharge means that creditors may never try to collect the debt from the debtors except as provided in the plan. If you
     want to have a particular debt owed to you excepted from the discharge and § 523(c) applies to your claim, you must start a judicial
     proceeding by filing a complaint and paying the filing fee in the bankruptcy clerk's office by the deadline.

                                          If you have questions about this notice,
                                        please call (866) 989-6147 (toll free) or visit
                                       http://www.omnimgt.com/PESHoldings2019.




     Official Form 309F (For Corporations or Partnerships)                                           Notice of Chapter 11 Bankruptcy Case
